 VIRGINIA-CAROLINA CHEMICAL CORPORATION69The recordas made requires a recommendation that the complaint be dismissed.Upon the basis of the foregoing findings of fact,and upon the entire record of the case, I makethe following:CONCLUSIONS OF LAW1.International Association of Machinists, District Lodge No. 94, Local No. 311, is a labororganizationwithin themeaningof Section 2 (5) of the Act.2.The Respondents havenot engagedin unfair labor practices within themeaningof the Act.[Recommendations omitted from publication.]VIRGINIA - CAROLINA CHEMICAL CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE NO.183, AFL, PetitionerVIRGINIA-CAROLINA CHEMICAL CORPORATION andUNITEDGAS, COKE & CHEMICAL WORKERS OF AMERICA, C.I.O.,Petitioner.Cases Nos. 11-RC-453 (formerly 10-RC-1950)and 11-RC-454 (formerly 10-RC-1959). April 14, 1953.SUPPLEMENTAL DECISION AND ORDEROn December 23, 1952, the National Labor Relations Boardissued its Decision and Direction of Elections' finding, interalia,zthat themachinists and welders at the Employer'sCharleston, South Carolina, plant, may each constitute a sepa-rate unit for purposes of collective bargaining. Accordingly,elections by secret ballot were conducted on January 14, 1953,under the direction and supervision of the Regional Directorfor the Eleventh Region. On that date, the Regional Directorissued and duly served on the parties tallies of ballots. Thetally for the machinists voting group showed only 1 eligiblevoter and he cast his vote for the Petitioner, the InternationalAssociation of Machinists, Lodge No. 183, herein called the IAM.The tally for the welders group showed that of 2 eligible voters,1vote was cast for this Petitioner and noneagainst.No objec-tions to the elections having been timely filed, the RegionalDirector, pursuant to Section 102.61 of the Board's Rules andRegulations and the Decision and Direction of Elections, forth-with issued separate certifications of representatives to theIAM for the machinists and the welders groups.On February 23, 1953, the Employer moved to rescind theforegoing certifications on the grounds that(a) there was only1eligible employee in the machinists voting group, and ittherefore could not constitute an appropriate bargaining unit;and (b) in the welders voting group only 1 of the eligible em-ployees voted and therefore no representative vote was castin that election. The IAM filed a brief in opposition to thismotion.1100 NLRB No. 206.=The Board also found that all remaining production and maintenance employees, withspecified exclusions,may constitute a separate unit.International Union of Mine. Mill &Smelter Workers.Local Union No. 863,won the election held in this group by receiving 181out of 248 votes cast.104 NLRB No. 16.283230 0 - 54 - 6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of the hearing herein, the Employer employed2machinists. It appears that thereafter and at the time of theelection only 1 such employee was employed. As it would becontrary to the settled policy of the Board to certify a repre-sentative for bargaining purposes in a unit consisting of only1employee, we find that, in view of the changed circum-stances, a machinists unit is no longer appropriate. Accord-ingly,we shall grant the Employer's motion to that extent,and revoke the certification for a machinists unit.3As for the welders unit, consisting of two employees, nosuch policy considerations apply. Because no timely objectionsto the election had been filed, we see no justification for dis-turbing the IAM certification for the welders unit. Accordingly,we shall deny the Employer'smotion in this respect.ORDERUpon the basis of the above findings of fact and the entirerecord in this case, the National Labor Relations Board herebyorders that the certification issued in Case No. 11-RC-453 toInternational Association of Machinists, Lodge No. 183, AFL,as the collective-bargaining representative of machinists of theVirginia -Carolina Chemical Corporation, Richmond, Virginia,be, and it hereby is, revoked, and that the Employer's motion inall other respects be, and it hereby is, denied.Members Houston and Styles took no part in the considera-tion of the above Supplemental Decision and Order.3As the effect of our decision is to deny severance of the.machinist from the production andmaintenance unit,he remains part of that unit which is now covered by the certification issuedto International Union of Mine, Mill & Smelter Workers, Local Union No. 863. The outcomeof the election in the production and maintenance unit would not have been affected by themachinist's vote.J.A.,M. D., AND R. A. WASSERMAN d/b/a MARYLANDSPORTSWEAR COMPANYandAMALGAMATED CLOTHINGWORKERS OF AMERICA, C.I.O. Case No. 10-CA-1421. April15, 1953DECISION AND ORDEROn January 23, 1953, Trial Examiner Lee J. Best issued hisIntermediate Report in the above-entitled proceeding findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (1) and (3) ofthe Labor Management Relations Act, as amended, and recom-mending that the Respondent cease and desist therefrom andtake certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supportingbrief.104 NLRB No. 7.